Citation Nr: 0604930	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from March 1976 to June 1977 and in the Marines from 
November 1978 to September 1981.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Waco RO.  This matter was 
remanded in August 2004 for additional evidentiary 
development.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD due to a stressor event in 
service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An August 2002 statement of the case (SOC), June 2003 and 
October 2005 supplemental SOCs (SSOCs), and letters in 
October 2000, November 2000, February 2001, and September 
2004, all provided at least some VCAA-type notice, i.e., of 
what the evidence showed, the criteria for establishing 
service connection, and the bases for the denials of the 
claim.  The October 2000, November 2000, February 2001, and 
September 2004 letters outlined the appellant's and VA' s 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him that he could identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own, and (in September 2004) to submit any evidence in his 
possession that would support his claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  The claim was reviewed 
after full notice was given.  See March 2005 SSOC.  He is not 
prejudiced by any notice timing defect. 

Regarding the duty to assist, VA treatment records have been 
secured.  VA has examined the veteran.  He has not identified 
any pertinent records that remain outstanding.  He was asked 
to provide more detailed information about his stressors in 
service, but the statement he submitted offered no additional 
information that would aid in the verification of his 
stressors.  VA's duty to assist is met.  

II. Factual Background

The veteran's DD Forms 214 show that his military 
occupational specialties (MOSs) were food service specialist 
(during his first period of service) and heavy wheel operator 
(during his second period of service).  He had foreign 
service in Korea, and did not receive any awards or badges 
that reflect combat.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to PTSD (or any 
psychiatric disability, there is documentation of an alcohol 
abuse problem).  In his May 1977 report of medical history on 
service separation examination, he noted no history of 
nervous trouble of any sort.  On separation examination in 
May 1977, psychiatric evaluation was normal.  On September 
1981 service separation examination psychiatric evaluation 
was normal.

The earliest postservice evidence of an acquired psychiatric 
disability is in VA treatment records in November 1999, when 
the veteran complained that his nerves were bad and that his 
hands shook.  The impressions included depression, and a 
course of treatment with Prozac was suggested.  There were 
similar complaints in December 1999, when the impressions 
included depression and anxiety.  

On August 2000 VA mental health clinic assessment for PTSD, 
the veteran reported intrusive recollections of events in 
Korea, nightmares and night sweats, an inability to tolerate 
groups and crowds, a preference for isolation, and a long 
history of alcohol abuse.  He related that he had to do 
outpost guard duty, occasional patrols, and was subjected to 
incoming North Korean sniper fire while on bunker guard duty.  
He indicated he was scared all of the time, particularly when 
his unit was going somewhere and was not told their 
destination.  The psychologist indicated that the veteran's 
descriptions of his duties tended to match similar 
descriptions given by other veterans who served along the 
Korean DMZ in that period.  Testing consisted of the Beck 
Depression Inventory (BDI) and the Mississippi PTSD Scale 
(MISS) and MMPI-2.  The MISS was within valid limits and was 
significant for PTSD and his BDI results were significant for 
major depression.  The impressions were PTSD, delayed and 
chronic, and major depressive disorder NOS. 

On VA psychiatric evaluation by a psychiatric mental health 
nurse practitioner at a VA mental health clinic in October 
2000, it was noted that the veteran had last been seen there 
in December 1999 for a probable alcohol induced mood disorder 
along with situational stressors.  He complained of decreased 
concentration, an irritable mood, anxiety and paranoia around 
people, and a quick temper.  He reported restless sleep with 
a total of 3-4 hours of sleep at night and denied combat 
nightmares or flashbacks.  His psychiatric history consisted 
of treatment for alcohol use.  The diagnoses were alcohol 
dependence in early remission, anxiety not otherwise 
specified (NOS), and rule out PTSD.  

In November 2000, the veteran provided describing stressor 
events in service.  He indicated that he could not remember 
what unit he was in, but that he was in the DMZ zone and 
under constant sniper fire while in the Army.  VA records 
from October 2001 to January 2002 note a diagnosis of and 
report treatment for PTSD (and alcohol dependence).  The 
stressor underlying the PTSD diagnosis is not described in 
these records.  

At a hearing before a Decision Review Office in July 2002, 
the veteran that he had night sweats and dreams. He stated 
that during Army boot camp, he was robbed by civilians at gun 
point while on leave in For Knox, Louisville, Kentucky.  He 
stated that he reported the incident when he returned to the 
base.  He was later sent to South Korea where he continued to 
have dreams about the robbery.  He related that he had front 
line duty, and that everyone was only given three bullets 
even though they were being fired at.  He stated that after 
he almost killed a Korean, his CO arranged for him to be 
discharged from the Army.  He indicated that he had not 
wanted to leave Korea, so he enlisted in the Marines.  

On May 2003 VA PTSD examination, the veteran reported that he 
was robbed during basic training, and was still upset by that 
event.  He also indicated that someone tried to rob him in 
Korea, and that he hurt the person badly.  He reported that 
he had many flashbacks after he was discharged, and that he 
joined the Marines in an attempt to return to Korea.  The 
veteran reported that he always felt that either someone was 
going to shoot him or that he was going to kill someone.  He 
reported having dreams of being robbed.  He complained of 
trouble with stress and becoming depressed.  The diagnosis 
was recurrent depression.  

In a statement received in October 2004, the veteran's sister 
discussed changes she noted in him after he was separated 
from service, including personality changes, nightmares, 
paranoia, and depression.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link, or 
causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran claims that he has PTSD arising from stressor 
events in service during his first period of service (in the 
Army).  One of the stressor events he has described involves 
being subjected to sniper fire in Korea.  However, while the 
record does show that the veteran served in Korea, it does 
not show that he served during a period of war, or was 
awarded any badge or medal reflecting combat, or that he had 
a combat related MOS.  Since the evidence does not show that 
the veteran engaged in combat with the enemy, there must be 
corroborative supporting evidence that the alleged stressor 
event in service actually occurred.  See Cohen, supra.  Here, 
no such evidence exists.  Neither the combat-like stressor of 
sniper fire, nor the noncombat stressor of being robbed at 
gunpoint has been verified.  The veteran did not respond to a 
request for more specific information which would enable 
further attempts at stressor verification.  The duty to 
assist a veteran in substantiating his claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He cannot idly sit by and not provide information (that he 
alone possesses if it exists) necessary to substantiate his 
claim.  In short, there is no corroborating evidence that the 
veteran was exposed to any stressor event he has alleged.  

As for the opinion provided on August 2000 VA PTSD assessment 
by a psychologist, credible supporting evidence of an in-
service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Further VA treatment records also note a diagnosis 
of PTSD, but do not report the stressors upon which the 
diagnosis was based.  Regardless, the diagnoses could not 
have been based on verified stressors, as no such stressors 
are shown.  Notably, the physician who conducted the May 2003 
VA PTSD examination did not diagnose PTSD.  This examiner did 
not fully explain the rationale for his opinion, and the 
Board has considered whether another examination is 
indicated.  As the record does not show a verified stressor 
event in service, and as the veteran has not cooperated with 
efforts to obtain information that might enable further 
verification attempts, scheduling another examination would 
be pointless.  A diagnosis of PTSD without corroborating 
evidence of an underlying stressor event would be 
insufficient to establish entitlement to service connection 
for such disorder.  

The veteran's own expressed belief that he has PTSD due to 
events in service is not competent evidence, as he is a 
layperson, untrained in determining a diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The preponderance of the evidence is against the claim 
seeking service connection for PTSD.  Hence, such claim must 
be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


